IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 88 MM 2021
                                                   :
                      Respondent                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 JESSICA LYNN ALINSKY,                             :
                                                   :
                      Petitioner                   :


                                          ORDER



PER CURIAM

       AND NOW, this 2nd day of December, 2021, in consideration of the Application for

Permission to File Petition for Allowance of Appeal Nunc Pro Tunc, this matter is

REMANDED to the Court of Common Pleas of Luzerne County for it to adjudicate

Petitioner’s request for reinstatement of her allocatur rights. See Pa.R.A.P. 1113(d), Note

(permitting this Court to remand a nunc pro tunc application in the event factual issues

need to be determined). The common pleas court is ORDERED to adjudicate this remand

within 45 days and to notify this Court promptly of its adjudication.

       Furthermore, it is specifically noted that, in January 2020, Petitioner filed a similar

request for nunc pro tunc relief in the Court of Common Pleas of Luzerne County, which

that court has not yet adjudicated.

       The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Luzerne County.